Opinion issued August 30, 2018




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-18-00537-CR
                           ———————————
                   EDGAR BENJAMIN GREEN, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 180th District Court
                           Harris County, Texas
                       Trial Court Case No. 1357965


                         MEMORANDUM OPINION

      Pursuant to an agreement with the State, appellant, Edgar Benjamin Green,

pleaded guilty to the felony offense of possession of cocaine, weighing more than
one gram and less than four grams.1 On December 6, 2012, the trial court found

appellant guilty, assessed his punishment at confinement for five years, and certified

that this case “is a plea-bargain case and [appellant] has NO right of appeal.” On

June 5, 2018, appellant filed a pro se notice of appeal.

      We dismiss the appeal for lack of jurisdiction.

      We cannot exercise jurisdiction over an appeal without a timely filed notice

of appeal. See Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012); Olivo

v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see also TEX. R. APP. P.

26.2(a). A defendant’s notice of appeal is timely if filed within thirty days after the

date sentence is imposed or suspended in open court or within ninety days after that

date if the defendant timely files a motion for new trial. TEX. R. APP. P. 26.2(a); see

Bayless v. State, 91 S.W.3d 801, 806 (Tex. Crim. App. 2002); Lair v. State, 321
S.W.3d 158, 159 (Tex. App.—Houston [1st Dist.] 2010, pet. ref’d). And, this Court

has no authority to allow the late filing of a notice of appeal except as provided by

Texas Rule of Appellate Procedure 26.3; Olivo, 918 S.W.2d at 522–23.

      Here, the trial court imposed sentence and signed the judgment of conviction

on December 6, 2012. The clerk’s record filed in this Court does not show that

appellant filed a motion for new trial. See TEX. R. APP. P. 21.4(a). Appellant’s



1
      See TEX. HEALTH & SAFETY CODE ANN. §§ 481.102(3)(D), 481.115(a), (c) (Vernon
      2017 & Supp. 2017).
                                          2
notice of appeal, therefore, was due to be filed no later than January 7, 2013. See id.

4.1, 26.2(a)(1); Olivo, 918 S.W.2d at 522. His notice of appeal, filed five and

one-half years later, on June 5, 2018, was untimely to perfect an appeal of the

December 6, 2012 judgment, and we have no basis for jurisdiction over the appeal.

See Olivo, 918 S.W.2d at 522; Lair, 321 S.W.3d at 159.

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any

pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Jennings, Higley, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3